On February 23, 1993, the Defendant was sentenced to one Hundred (100) years for Deliberate Homicide; ten (10) years for the use of a weapon; these two sentences shall be served consecutively. The Defendant shall not be eligible for parole for seventeen and one-half (17 1/2) years; the Defendant shall pay twenty dollars ($20) pursuant to Sec. 46-18-236, Montana Code Annotated; plus the Defendant shall receive 264 days credit for time served.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. Robert Boyd, and Hon. John Warner, Judges